Co 6 “SD BN UO F&F WY NR

Mm Www NY ON NY ON OY BR HK eS Se Se eS eS eS Slr Sl
oo yj RH tA fF WwW HY KK SS CO Ce HS DH A Se YH HB KS SS

 

 

Case 3:21-mj-05185-TLF Document 1 Filed 09/01/21 Page 1 of 4

 

FILED ____ LODGED

RECEIVED
Honorable Theresa L. Fricke

a
SEP 01 2021

ERK DISTRICT COURT
WESTERN eS VUASHINGTON AT TACOMA
ay pepuTy

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA,
Plaintiff, CASE NO. 3:21-mj-05185
v. COMPLAINT for VIOLATION
CALEB JESSE CHAPMAN 18 U.S.C, § 113(a}(4)
Defendants.

 

 

BEFORE the Honorable Theresa L. Fricke, United States Magistrate Judge,
Tacoma, Washington.

The undersigned complainant being duly sworn states:

COUNT 1
(Assault by Striking, Beating or Wounding)

On or about August 29, 2021, within the Western District of Washington, the
defendant, CALEB JESSE CHAPMAN, committed an assault within the territorial
jurisdiction of the United States by striking, beating, and wounding another individual,
AJ.

All in violation of Title 18, United States Code, Section ]13(a)(4).

“
if
COMPLAINT/CHAPMAN - 1 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
Oo © “BH w & Ww Be

NM NH N WY YM WN Be KH NE =| S| SES SE OSE OSE OO eS
eo ~F BW co f—& Ww Bb —S&§ S&F Oo Pw AD HR ww Sf Ww NY KF S&S

 

 

Case 3:21-mj-05185-TLF Document 1 Filed 09/01/21 Page 2 of 4

The undersigned complainant being duly sworn further states:
AFFIANT BACKGROUND

1. I, Spencer Walker, am a Special Agent (“SA”) with the Federal Bureau of
Investigation (“FBI”) and have been so employed since February 2009, both domestically
and internationally. Before joining the FBI, 1 obtained a bachelor’s degree and master’s
degree in Accounting from Brigham Young University and worked for a major public
accounting firm for four years. During my career I have investigated a variety of
violations of federal law, including complex crimes, crimes against children, and matters
involving national security. In addition to my investigative duties, | have served as a
member of the FBI Director’s Protective Detail, a certified SWAT Operator, and an
instructor at the FBI Academy. I am also a firearms instructor, a tactics instructor, a
defensive tactics instructor, a physical fitness advisor.

2, I am currently assigned to the Seattle Division, Tacoma Resident Agency
criminal squad. As an FBI Special Agent, I have been trained to investigate a variety of
crimes, including cases involving assault. In this capacity, I investigate, inter alia,
violations of Title 18, United States Code, Section 113 ef seq., and related offenses.

3. The statements contained in this affidavit are based upon my investigation
and information provided to me by others familiar with this matter, including other law
enforcement officers. I have not included each and every fact known to me or other
investigative personnel concerning this investigation. ] have set forth only the facts I
believe are necessary to establish probable cause to believe that CALEB JESSE
CHAPMAN committed the crime of Assault by Striking, Beating or Wounding in
violation of Title 18, United States Code, Section 113(a)(4).

SUMMARY OF PROBABLE CAUSE

4, On August 29, 2021, A.J. was interviewed by the FBI. A.J. told agents that
sometime after midnight on August 29, 2021, CHAPMAN had been using
methamphetamine and began acting erratically. At approximately 2:00 a.m., after
dropping his kids off with his brother CHAPMAN and A.J. went to R.H.’s house to

COMPLAINT/CHAPMAN - 2 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
Oo © 4S HO ww Se WY LF

mem we bw NH NH NH WY NY NHN YF | FF Se EF Ee OSE OS
oo ~F DK Un SP BH ON eS SOU US OO lt lUlUL ULL DOR CUS

 

 

Case 3:21-mj-05185-TLF Document 1 Filed 09/01/21 Page 3 of 4

deliver a note CHAPMAN had written. R.H. told investigators that the note discussed
CHAPMAN’s grievances with the White House, his difficulty purchasing ammunition,
and his belief that an imminent revolution would be occurring within the next 30 days,
beginning in Texas and the Olympic Peninsula. During his interaction with CHAPMAN,
R.H. observed that CHAPMAN was armed with an AR-15 and a handgun, which
CHAPMAN had concealed in his rear waistband.

5. After speaking with R.H. and delivering his note to at least one other
personal acquaintance, CHAPMAN and A.J. drove to the Deer Park campground
(hereinafter “the Campground”) in the Olympic National Park in a white F-250. The
Campground is within the territorial jurisdiction of the United States. On their way to the
campground CHAPMAN stopped the truck and walked into the woods. Shortly
thereafter A.J. observed embers from a fire observable from CHAPMAN’s location.
Upon his return to the truck, CHAPMAN smelled of gasoline.

6. At approximately 6:00 a.m, A.J. and CHAPMAN arrived at the
Campground. ' According to A.J., she observed that CHAPMAN became very upset once
they arrived. CHAPMAN told A.J. that she was going to die because of the “revolution.”
CHAPMAN then made suicidal comments about himself, including telling A.J. that he
was never going to see his children again. While arguing with A.J.. CHAPMAN threw a
soup can at A.J., hitting her and causing a laceration to her leg. CHAPMAN proceeded
to grab A.J. by the head and hit her head repeatedly against the car seat while telling A.J.
to “shut up.” A.J. then observed CHAPMAN leave the Campground and walk into the
woods while yelling and screaming. A.J. stated that she observed that when CHAPMAN
left the Campground, he was wearing a black colored tactical vest, a sleeveless shirt,
jeans and was armed with a semi-automatic rifle, a shotgun, and multiple handguns.

7. A.J. told agents that CHAPMAN had been talking about a “revolution” and

he believes that there is going to be an armed conflict with the government. A.J. told

 

' While at the Campground, a witness, D.R., interacted with A.J. and CHAPMAN. D.R. told investigators that it
appeared as if A.J. was “strung out,” indicating that she might be under the influence of drugs.
COMPLAINT/CHAPMAN - 3 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
Oo ff ws DH we fF Ww WB —

BM BD BD BO BD BD OD OBO mmm
eo ~) Of ow Re OH OO! Sl OULU UU rlUCUC RUN

 

 

Case 3:21-mj-05185-TLF Document 1 Filed 09/01/21 Page 4 of 4

investigators that she does not believe that CHAPMAN will harm the public but believes
he will act violently towards law enforcement if he feels threatened. A.J. also believes
that CHAPMAN has additional methamphetamine in his possession. During the
investigation, a Park Ranger observed a laceration on A.J.’s leg.
CONCLUSION

15. Based on the above facts, I respectfully submit that there is probable cause
to believe that CALEB JESSE CHAPMAN committed the crime of Assault by Striking,
Beating or Wounding, in violation of Title 18, United States Code, Section 113(a)(4)
within the Olympic National Forest.

 

 

Spencer B. Walker, Complainant
Special Agent, FBI
Based on the Complaint and Affidavit sworn to before me telephonically, the
Court hereby finds that there is probable cause to believe the Defendant, CALEB JESSE
CHAPMAN, committed the crime of Assault by Striking, Beating or Wounding, in
violation of Title 18, United States Code, Section 113(a)(4).

 

* ST
Dated this / day of September, 2021.
Auusxa L (Drie
Honorable Theresa L. Fricke
United States Magistrate Judge
COMPLAINT/CHAPMAN - 4 UNITED STATES ATTORNEY

1201 Paciric AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
{253} 428-3800
